Name: 2006/166/EC: Council Decision of 21 December 2005 concluding the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa
 Date Published: 2006-09-29; 2006-02-28

 28.2.2006 EN Official Journal of the European Union L 57/13 COUNCIL DECISION of 21 December 2005 concluding the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2006/166/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of the first subparagraph of Article 300(2), and the second subparagraph of Article 300(3) thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) The Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the 10 new Member States to the European Union, was signed on behalf of the Community and the Member States on 25 June 2005 in accordance with Council Decision 2005/206/EC (2). (2) Pending its entry into force, the Additional Protocol has been applied on a provisional basis as from 1 May 2004. (3) The Additional Protocol should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union, is hereby approved on behalf of the Community and its Member States. The text of the Additional Protocol (3) is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community and its Member States, give the notification provided for in Article 9(2) of the Additional Protocol. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) Not yet published in the Official Journal. (2) OJ L 68, 15.3.2005, p. 32. (3) OJ L 68, 15.3.2005, p. 33.